Citation Nr: 0529042	
Decision Date: 10/28/05    Archive Date: 11/09/05

DOCKET NO.  94-35 134	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUES

1.  Entitlement to service connection for a testicular 
problem, to include chronic epididymitis.

2.  Entitlement to service connection for chronic 
prostatitis.

3.  Entitlement to service connection for deep vein 
thrombosis, right leg, as secondary to service-connected 
lumbar disability.

4.  Entitlement to an increased initial evaluation in excess 
of 20 percent for service-connected herniated nucleus 
pulposus, lumbosacral spine, L4-5, disc bulge, L3-4, and 
neurocanal stenosis, prior to December 11, 2001. 

5.  Entitlement to an increased initial evaluation in excess 
of 20 percent for service-connected herniated nucleus 
pulposus, lumbosacral spine, L4-5, disc bulge, L3-4, and 
neurocanal stenosis, from March 1, 2002. 

6.  Entitlement to nonservice-connected pension benefits.

7.  Entitlement to total disability compensation based on 
individual unemployability due to service-connected 
disabilities (TDIU).


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Tresa M. Schlecht, Counsel


INTRODUCTION

The veteran had active duty from April 1988 to May 1992.  
This appeal initially came before the Board of Veterans' 
Appeals (Board) on appeal from rating decisions of the 
Jackson, Mississippi Regional Office (RO) of the Department 
of Veterans Affairs (VA).  By an April 1994 rating decision, 
the RO denied claims of entitlement to service connection for 
a low back injury, arthritis of the low back, a testicular 
injury, chronic epididymitis, and chronic prostatitis.  By a 
decision issued in June 1999, the Board remanded these 
claims.

By an October 1998 rating decision, the RO granted service 
connection for residuals, low back injury, with herniated 
nucleus pulposus, L4-L5, disc bulge, L3-L4, and neurocanal 
stenosis, effective January 18, 1994.  The RO assigned a 20 
percent evaluation for that disability.  In July 1999, the 
veteran requested that the evaluation assigned at the time of 
the initial grant of service connection be reevaluated.  By a 
rating decision issued in December 1999, the RO denied an 
evaluation in excess of 20 percent for the service-connected 
lumbar spine disability.  The veteran again disagreed in late 
December 1999, and the RO issued a statement of the case 
(SOC) in March 2000.  The veteran submitted a timely 
substantive appeal in March 2000.  Because the veteran's 
disagreement with the assigned evaluation was submitted 
within one year following the initial grant of service 
connection, the issue is a claim for an increased initial 
evaluation.

By a rating decision issued in August 2001, claims of 
entitlement to TDIU and to permanent and total non-service 
connected disability for pension purposes were denied.  The 
veteran timely disagreed with those determinations, and, 
after a SOC was issued in September 2002, the veteran 
submitted a timely substantive appeal in September 2002.

By a rating decision issued in January 2003, the RO denied a 
claim of entitlement to service connection for deep vein 
thrombosis, right leg, as secondary to service-connected 
lumbar disability.  The veteran timely disagreed in February 
2003.  The RO issued a SOC in April 2003, and the veteran 
submitted a timely substantive appeal in June 2003.  

By a rating decision issued in January 2005, the RO denied 
the veteran's claim for extension of a temporary total 
convalescent evaluation under 38 C.F.R. § 4.30 beyond March 
1, 2002.  The cover letter to that rating decision advised 
the veteran that he had one year from the date of that letter 
to appeal the decision.  The record before the Board does not 
reflect that the veteran has appealed the decision, and that 
issue is not before the Board for appellate review.  The 
Board notes that the time allowed for further disagreement 
and appeal of that determination has not yet expired.

The veteran requested a hearing before a member of the Board.  
A Travel Board hearing was scheduled in April 2005 at the 
Jackson, Mississippi RO.  The letters advising the veteran 
that the hearing had been scheduled and reminding him of the 
hearing schedule are of record, and there is no evidence that 
either letter was returned to VA as undelivered.  The veteran 
did not report for his Travel Board hearing, and he is deemed 
to have withdrawn his request for a hearing.  38 C.F.R. 
§ 20.702(d) (2004).  Appellate review may proceed.

The claim of entitlement to service connection for deep vein 
thrombosis, right leg, as secondary to service-connected 
lumbar disability, the claim for an initial evaluation in 
excess of 20 percent for herniated nucleus pulposus, 
lumbosacral spine, L4-5, disc bulge, L3-4, and neurocanal 
stenosis, from March 1, 2002, and the claims for nonservice-
connected pension benefits and for TDIU are addressed in the 
REMAND portion of the decision below and are REMANDED to the 
RO via the Appeals Management Center (AMC), in Washington, 
DC.


FINDINGS OF FACT

1.  All relevant and available evidence necessary for an 
equitable disposition of the issues addressed in this 
decision has been obtained, and all statutory duties to the 
veteran have been met.

2.  The objective clinical evidence establishes that no 
diagnosis of a testicular problem, to include chronic 
epididymitis, is currently assigned, and there is no evidence 
of chronic or continuous medical treatment of such disorders.

3.  VA examinations disclose that the veteran's prostate is 
normal.  

4.  Prior to July 2, 1999, the veteran's service-connected 
herniated nucleus pulposus, lumbosacral spine, L4-5, disc 
bulge, L3-4, was manifested by complaints of pain and 
inability to perform continuous lifting of heavy objects, but 
there was no loss of range of motion, and the veteran was 
able to obtain and retain employment, although with 
occasional brief periods of inability to work due to back 
pain.

5.  From July 2, 1999 through August 5, 2001, the veteran's 
service-connected herniated nucleus pulposus, lumbosacral 
spine, L4-5, disc bulge, L3-4, and neurocanal stenosis was 
manifested by minimal to moderate loss of lumbar motion, 
essentially constant back pain, for which he required 
narcotic medications for relief during a majority of the 
period, and inability to work as a welder.

6.  From August 6, 2001 through December 10, 2001, the 
veteran's service-connected herniated nucleus pulposus, 
lumbosacral spine, L4-5, disc bulge, L3-4, and neurocanal 
stenosis was manifested by pronounced back pain with little 
intermittent relief, use of a Jewett brace without relief, 
areflexia of the knees bilaterally, muscle spasms, and 
moderate to severe loss of range of motion.


CONCLUSIONS OF LAW

1.  The veteran did not incur a testicular disorder, to 
include chronic epididymitis, in service, or as a result of a 
service-connected disability.  38 U.S.C.A. §§ 1110, 1112, 
5103, 5103A, 5107 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.159, 3.303, 3.306, 3.307, 3.309, 3.310 (2004).

2.  The veteran did not incur chronic prostatitis in service 
or as a result of a service-connected disability.  
38 U.S.C.A. §§ 1110, 1112, 5103, 5103A, 5107 (West 2002 & 
Supp. 2005); 38 C.F.R. §§ 3.159, 3.303, 3.306, 3.307, 3.309, 
3.310 (2004).

3.  The criteria for an initial evaluation in excess of 20 
percent for service-connected herniated nucleus pulposus, 
lumbosacral spine, L4-5, disc bulge, L3-4, and neurocanal 
stenosis were not met prior to July 2, 1999.  38 U.S.C.A. §§ 
1155, 5103A, 5107 (West 2002 & Supp. 2005); 38 C.F.R. §§ 
3.159, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5293 (1999).

4.  The criteria for an initial 40 percent evaluation for 
service-connected herniated nucleus pulposus, lumbosacral 
spine, L4-5, disc bulge, L3-4, and neurocanal stenosis, but 
no higher evaluation, were met from July 2, 1999 through 
August 5, 2001.  38 U.S.C.A. §§ 1155, 5103A, 5107 (West 2002 
& Supp. 2005); 38 C.F.R. §§ 3.159, 4.40, 4.45, 4.59, 4.71a, 
Diagnostic Code 5293 (2001).

5.  The criteria for an initial 60 percent evaluation for 
service-connected herniated nucleus pulposus, lumbosacral 
spine, L4-5, disc bulge, L3-4, and neurocanal stenosis, but 
no higher evaluation, were met from August 6, 2001 through 
December 10, 2001.  38 U.S.C.A. §§ 1155, 5103A, 5107 (West 
2002 & Supp. 2005); 38 C.F.R. §§ 3.159, 4.40, 4.45, 4.59, 
4.71a, Diagnostic Code 5293 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Preliminary Matters:  Duties to Notify & to Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2004).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2005); 38 C.F.R. § 3.159(b) (2004); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in her or his possession 
that pertains to the claim in accordance with 38 C.F.R. 
§ 3.159(b)(1).  VCAA notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); see also Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005).

In this case, the veteran submitted claims for service 
connection for residuals of a low back injury, for a 
testicular disorder, and for prostatitis, in 1994, more than 
six years prior to enactment of the VCAA.  The unfavorable 
AOJ decision that denied the claims of entitlement to service 
connection for a testicular disorder and prostatitis was 
already decided, appealed to the Board, and Remanded by the 
Board in June 1999, prior to VCAA enactment.  Similarly, the 
AOJ decision which granted service connection for a low back 
injury was issued in October 1998, and the veteran disagreed 
with the assigned initial evaluation in July 1999, more than 
a year prior to enactment of the VCAA.  

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the U.S. 
Court of Appeals for Veterans Claims (Court) held, in part, 
that a VCAA notice, as required by 38 U.S.C.A. § 5103(a), 
must be provided to a claimant before the initial unfavorable 
agency of original jurisdiction (AOJ) decision on a claim for 
VA benefits.  The Court acknowledged in Pelegrini that where, 
as here, the § 5103(a) notice was not mandated at the time of 
the initial AOJ decision, the AOJ did not err in not 
providing such notice.  Rather, the appellant has the right 
to content complying notice and proper subsequent VA process.  
Pelegrini, 18 Vet. App. at 120.  

The veteran was afforded VA examinations prior to enactment 
of the VCAA in March 1994, October 1999, August 2000, and 
September 2000, and lengthy, voluminous VA clinical records 
through February 2005 have been obtained.  The veteran was 
also afforded personal hearings in May 1998 and July 2000.  
Following enactment of the VCAA, the veteran was first 
notified of the enactment of the VCAA in a January 2001 
letter which described the provisions of the VCAA generally 
and advised the veteran of the types of evidence VA would be 
responsible to obtain.  In a May 2001 supplemental statement 
of the case (SSOC), the RO provided the veteran with the 
complete text of the provisions of the VCAA at 38 U.S.C.A. 
§§ 5100, 5102, 5103A, and 5107.  In August 2005, the RO 
issued a SSOC which addressed the issues addressed in this 
decision, and provided the veteran with the complete text of 
38 C.F.R. § 3.159.

In addition, the veteran was provided with letters about VA's 
duty to assist and notify him, in relationship to issues 
addressed in the Remand, below, in June 2001 and August 2002.  
He was provided a SOC or SSOC as to those issues which 
included the complete provisions of 38 C.F.R. § 3.159, as 
revised to implement the VCAA, in relationship to an issue 
addressed in the Remand, in September 2002 and in March 2003, 
among other correspondence.  Although those SOCs and SSOCs 
did not directly address the issues decided below, the 
information provided, that is, the complete text of 38 C.F.R. 
§ 3.159, as revised to incorporate and implement the VCAA, 
accurately advised him of the duties to notify and assist him 
generally.

The appellant was not prejudiced by not receiving the VCAA 
notification prior to the initial AOJ decision, as he has had 
several years to respond to the notification under the VCAA, 
including four years since the 2001 notification to him of 
the statutory provisions.  During that time, VA has provided 
additional VA examinations, obtained VA clinical records, 
obtained all identified private records, and obtained the 
March 2003 Social Security Administration decision, as well 
as the list of exhibits on which that decision was based.  
The evidence added to the record since the Board's July 1999 
Remand is voluminous.   

Here, the Board finds that any defect with respect to the 
timing of the VCAA notice requirement was harmless error.  
Although the notice was provided to the appellant after the 
initial adjudication, the appellant has not been prejudiced 
thereby.  The content of the notice provided to the appellant 
fully complied with the requirements of 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b) regarding VA's duty to notify.  Not 
only has the appellant been provided with every opportunity 
to submit evidence and argument in support of his claims and 
to respond to VA notices, but the actions taken by VA have 
essentially cured the error in the timing of notice.  
Further, the Board finds that the purpose behind the notice 
requirement has been satisfied because the appellant has been 
afforded a meaningful opportunity to participate effectively 
in the processing of his claims.  

In addition, the duty to assist the veteran to develop the 
evidence has been met, as described above.  As the veteran 
has had more than 10 years to identify relevant evidence, and 
has been afforded multiple VA examinations, and voluminous 
records have been associated with the claims file, it is not 
prejudicial to the appellant for the Board to proceed to 
finally decide this appeal.  



Laws and regulations applicable to claims for service 
connection 

Basic entitlement to disability compensation may be 
established for a disability resulting from personal injury 
suffered or disease contracted in the line of duty or for 
aggravation of a preexisting injury suffered or disease 
contracted in the line of duty.  38 U.S.C.A. §§ 1110, 1131.  
Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  

Certain chronic diseases, including arthritis, may be 
presumed to have been incurred during service if the chronic 
disorder becomes disabling to a compensable degree within one 
year of the veteran's separation from active duty.  38 
U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.

In order for a claim to be granted, there must be competent 
evidence of current disability (established by medical 
diagnosis); of incurrence or aggravation of a disease or 
injury in service (established by lay or medical evidence); 
and of a nexus between the in-service injury or disease and 
the current disability (established by medical evidence).  
See generally Epps v. Gober, 126 F.3d 1464 (Fed. Cir. 1997), 
cert. denied sub nom. Epps v. West, 18 S. Ct. 2348 (1998); 
Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd, 78 F.3d 
604 (Fed. Cir. 1996) (table).  Medical evidence is required 
to prove the existence of a current disability and to fulfill 
the nexus requirement.

If there is no evidence of a chronic condition during 
service, or during an applicable presumption period, then a 
showing of continuity of symptomatology after service is 
required to support the claim.  38 C.F.R. § 3.303(b).  
Evidence of a chronic condition must be medical, unless it 
relates to a condition to which lay observation is competent.  
See Savage v. Gober, 10 Vet. App. 488, 495-98 (1997).  If 
service connection is established by continuity of 
symptomatology, there must be medical evidence that relates a 
current condition to that symptomatology.  Id.

Service connection requires the diagnosis of a current, 
chronic disability.  See Brammer v. Derwinski, 3 Vet. App. 
223 (1992).  Moreover, service connection is not authorized 
for pain alone, in the absence of a medical diagnosis.  See 
Sanchez-Benitez v. West, 13 Vet. App. 282, 285 ("pain alone, 
without a diagnosed or identifiable underlying malady or 
condition, does not in and of itself constitute a disability 
for which service connection may be granted."); dismissed in 
part and vacated in part on other grounds, sub. nom. Sanchez-
Benitez v. Principi, 239 F.3d 1356 (Fed. Cir. 2001).

Secondary service connection shall be awarded when a 
disability "is proximately due to or the result of a service- 
connected disease or injury . . .  ."  38 C.F.R. § 3.310.  
Additional disability resulting from the aggravation of a 
nonservice-connected condition by a service-connected 
condition is also compensable under 38 C.F.R. § 3.310(a).  
See Allen v. Brown, 7 Vet. App. 439 (1995).

1.  Entitlement to service connection for a testicular 
disorder or epididymitis

On VA examination conducted in March 1994, physical 
examination disclosed that the veteran's testes, epididymis, 
and prostate were normal.  The provider noted a history of 
recurrent testicular swelling with a past history of 
Chlamydia-like discharge.  The veteran reported that 
antibiotics were prescribed for a testicular problem or 
chronic epididymitis proximate to his service discharge.

At a personal hearing conducted in May 1998, the veteran 
testified to his belief that his recurring testicular pain 
was related to his back pain.  He testified that he had not 
been treated for testicular pain in the last eight or nine 
months.

In July 1999, the veteran stated that he received private 
treatment for testicular problems, epididymitis, and 
prostatitis by Dr. Arthur Woods.  Private treatment records 
from Dr. Woods dated from 1994 through 1999 reference 
treatment of left epididymitis in January 1999.

At a personal hearing conducted in July 2000, the veteran 
testified as to his belief that recurrent testicular pain was 
related to his service-connected lumbar spine disability.

On VA examination conducted in August 2000, the veteran 
reported intermittent episodes of scrotal swelling, which he 
noticed when his back pain became worse.  These episodes 
spontaneously resolved after two or three days without 
therapy, the veteran reported.  Each testis and epididymis 
was normal in size and consistency.  There was no testicular 
tenderness.  There was a small left varicocele.  The examiner 
concluded that the veteran had possible urethral stricture 
disease and a history of intermittent scrotal swelling of 
unclear etiology.  The examiner determined that a scrotal 
ultrasound and retrograde urethrogram should be performed.

In February 2003, the veteran underwent a scrotal ultrasound, 
which disclosed normal testes and epididymides bilaterally.  
The veteran reported that his complaints of testicular pain 
were not significant following his back surgery.  The 
examiner discussed review of the results of laboratory 
examination of the veteran's urine.  The examiner concluded 
that the veteran had a normal urologic examination.  

VA outpatient treatment records from the Biloxi, Mississippi 
and Jackson, Mississippi VA Medical Centers in (VAMCs) dated 
through April 2005, and a private treatment report dated in 
November 2003, are devoid of reference to a testicular 
problem, to include epididymitis, or any medical diagnosis of 
such disorder.

Analysis

The record establishes that the veteran has not been treated 
for complaints related to the testicles or epididymides for 
more than two years.  This evidence is against a finding that 
there the veteran has had a chronic and continuous disorder 
of the testicles or of either epididymis since service.  

Although a diagnosis of epididymitis was assigned in January 
1999, the medical evidence is devoid of any notation that the 
veteran has been treated for that disorder since 1999.  This 
evidence is unfavorable to the veteran, since it establishes 
that epididymitis, if present at that time, has resolved and 
is not chronic or continuous.

There is no current medical diagnosis of a testicular 
disorder, and there is no current medical diagnosis of any 
disorder or abnormality of either epididymis.  As discussed 
above, the laws governing service connection require 
diagnosis of a current, chronic disability in order for 
service connection for a disability to be authorized by law.  
See Brammer, 3 Vet. App. at 223.  The record in this case is 
devoid of medical evidence which establishes that the claimed 
testicular disorder or any disorder of the epididymides or 
either epididymis is present.  

As noted above, the Court has stated that "pain alone, 
without a diagnosed or identifiable underlying malady or 
condition, does not in and of itself constitute a disability 
for which service connection may be granted."  Sanchez-
Benitez v. West, 13 Vet. App. 282 (1999), appeal dismissed in 
part, and vacated and remanded in part sub nom. Sanchez-
Benitez v. Principi, 259 F.3d 1356 (Fed. Cir. 2001).  
Although the veteran has provided written statements 
indicating that he still has testicular pain, in the absence 
of assignment of a medical diagnosis for those complaints, 
service connection cannot be granted for testicular pain.

All the evidence of record is unfavorable to the veteran's 
claim of entitlement to service connection for a testicular 
problem, to include chronic epididymitis, since there is no 
evidence of chronicity of the claimed disorders and no 
evidence of assignment of a medical diagnosis for the 
complaints.  As the evidence is not in equipoise, the 
provisions of 38 U.S.C.A. § 5107(b) are not applicable, and 
the claim must be denied.

2.  Entitlement to service connection for chronic prostatitis

The report of an April 1992 separation examination includes a 
notation that the veteran had chronic prostatitis and chronic 
low back pain, which the physician felt was likely secondary 
to urologic problems.

On VA examination conducted in March 1994, physical 
examination disclosed that the veteran's prostate was normal.  
 
In July 1999, the veteran stated that he received private 
treatment for prostatitis by Dr. Arthur Woods.  Private 
treatment records from Dr. Woods dated from 1994 through 1999 
are devoid of assignment of a diagnosis of prostatitis.  

At his July 2000 personal hearing, the veteran testified that 
he was treated with penicillin for his chronic prostatitis by 
Dr. Woods.

On VA examination conducted in August 2000, the veteran's 
prostate was normal.  No diagnosis was assigned.

VA outpatient treatment records from the Biloxi, Mississippi 
and Jackson, Mississippi VA Medical Centers in (VAMCs) dated 
from January 2003 through April 2005, including VA outpatient 
examination conducted in January 2003, and a private 
treatment report dated in November 2003, are devoid of 
reference to a prostate disorder or any medical diagnosis of 
such disorder.

Analysis

Although the service medical records are favorable to the 
veteran's claim, in that a diagnosis of prostatitis was 
assigned in service, all the evidence since service, with the 
exception of the veteran's own statements, is unfavorable to 
the claim.  In particular, VA examinations disclose that the 
veteran's prostate is normal.  In the absence of evidence of 
a chronic and continuous prostate disorder since service, and 
in the absence of a current medical diagnosis of a prostate 
disorder, the Board is not authorized to grant service 
connection for a prostate disorder.  Brammer, supra.

The veteran's lay belief that he has a disorder of the 
prostate is not competent medical evidence, and is not 
sufficient to place the evidence in equipoise when the weight 
of the unfavorable evidence is compared to the weight of the 
favorable evidence.  See Espiritu v. Derwinski, 2 Vet. App. 
492, 494-95 (1992).  The preponderance of the evidence is 
against the claim, and the claim must be denied.  



Law and regulations applicable to a claim for an increased 
initial evaluation

The law provides that disability ratings are based on the 
average impairment of earning capacity resulting from 
disability.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Separate 
diagnostic codes identify the various disabilities.  Where 
there is a question as to which of two evaluations shall be 
applied, the higher evaluation will be assigned if the 
disability more closely approximates the criteria required 
for that rating.  Otherwise, the lower rating will be 
assigned.  38 C.F.R. § 4.7.  

The analysis of a claim for an increased disability 
evaluation where the claim for increase follows the initial 
grant of service connection may be distinguished from claims 
for increased rating arising under other circumstances.  In 
particular, a rating following an initial grant of service 
connection may include consideration of an initial rating 
which assigns "separate [staged] ratings . . . for separate 
periods of time based on facts found."  Fenderson v. West, 12 
Vet. App. 119 (1999).  As the veteran in this case disagreed 
with the initial evaluation assigned for his service-
connected back disability in July 1999, less than one year 
after the initial grant of service connection in October 
1998, this disagreement is with the initial evaluation, which 
was effective January 18, 1994.  

Criteria applicable for evaluation of lumbosacral disability

The veteran's service-connected back disability has been 
evaluated under DC 5293, 38 C.F.R. § 4.71a.  DC 5293 provides 
the criteria for evaluation of intervertebral disc disease 
(IVDS), prior to September 26, 2003.  The Board notes that 
the criteria were revised, effective September 23, 2002, and 
DC 5293 was renumbered as DC 5243 in September 2003.  
However, as the period for evaluation addressed in this 
decision is prior to those revisions, this decision will be 
based solely on consideration of DC 5293 as in effect prior 
to September 23, 2000.  

Under DC 5293, intervertebral disc syndrome manifested by 
moderate symptoms, with recurring attacks, is assigned a 20 
percent evaluation.  Intervertebral disc syndrome manifested 
by severe symptoms, with recurring attacks and intermittent 
relief, is assigned a 40 percent evaluation.  Pronounced 
symptoms, that are persistent and compatible with sciatic 
neuropathy with characteristic pain and demonstrable muscle 
spasm, absent ankle jerk, or other neurological findings 
appropriate to the site of the diseased disc, with little 
intermittent relief, warrant a 60 percent evaluation, the 
maximum schedular evaluation for IVDS available under DC 
5293.

Prior to September 26, 2003, DC 5292 provides for a 10 
percent evaluation for slight limitation of motion of the 
lumbar spine, a 20 percent evaluation for moderate limitation 
of motion, and a 40 percent rating for severe limitation of 
motion.

When a diagnostic code provides for compensation based solely 
upon limitation of motion, the provisions of 38 C.F.R. §§ 
4.40 and 4.45 must also be considered, and examinations upon 
which the rating decisions are based must adequately portray 
the extent of functional loss due to pain "on use or due to 
flare-ups."  DeLuca v. Brown, 8 Vet. App. 202 (1995).  See 
VAOPGCPREC 36-97 (stating that, as DC 5293 contemplates 
limitation of motion, a rating based on limitation of motion 
in excess of 40 percent under DC 5292 could be assigned under 
DC 5293, and stating that the provisions of 38 C.F.R. §§ 
4.40, 4.45 are applicable to ratings under DC 5293).  The 
provisions of 38 C.F.R. §§ 4.40 and 4.45 contemplate inquiry 
into whether there is crepitation, limitation of motion, 
weakness, excess fatigability, incoordination and impaired 
ability to execute skilled movement smoothly, and pain on 
movement, swelling, deformity, or atrophy of disuse.  Id.

3.  Entitlement to an initial evaluation in excess of 20 
percent for back disability

On VA examination conducted in March 1994, the veteran 
reported that he had been laid off from his employment in a 
feed mill, because he was unable to carry the heavy sacks of 
feed around due to chronic low back pain.  Range of motion of 
the lumbar spine was to 100 degrees of flexion, 40 degrees of 
extension, and 35 degrees of right and left lateral bending.  
Straight leg raising was negative.  He was able to heel and 
toe walk.  Reflexes and sensation were intact.

A March 1995 claim reflects that the veteran obtained 
employment with a police department as a patrol officer and 
worked there for 12 months without loss of time from work for 
illness or disability.  Thereafter, the veteran worked as a 
welder.  He was treated for a welding burn of the eyes in 
June 1997.

In January 1996, the veteran complained of increased back 
pain.  The emergency physician advised bed rest for three 
days.  

Private radiologic examination conducted in May 1997 
disclosed no abnormality of the back.  In conjunction with 
his May 1997 VA examination, magnetic resonance imaging (MRI) 
examination of the back was conducted in September 1997 and 
October 1997.  MRI examination disclosed a broad-based disc 
bulge centrally at L4-L5, and a herniated nucleus pulposus, 
causing displacement of the thecal sac, as well as a broad-
based disc bulge, L3-L4, causing mild neural canal stenosis.  
The veteran's gait was "unremarkable" and he had 95 degrees 
of lumbar flexion and 40 degrees of extension without pain, 
and right and left lateral bending to 40 degrees with minimal 
discomfort.  

In September 1997, the veteran complained of increased back 
pain.  The emergency physician advised bed rest for three 
days.  

At a personal hearing conducted in May 1998, the veteran 
testified that his back pain was like a shooting pain that 
would twist his body to the right.  He testified that if he 
were lying down when the pain hit, he would not be able to 
get up.  He testified that he had pain most of the time, 
perhaps 21/2 or 3 weeks out of every month.  

In early July 1999, the veteran sought an increased initial 
evaluation for his back disability, and presented a July 23, 
1999 statement from his private physician stating that the 
veteran was unable to work for an indefinite period of time 
as a result of back pain.

On VA examination conducted in October 1999, the veteran 
described his back pain as daily nagging pain that he rated 
as a 4 on a scale from 1 to 10.  He reported that flare-ups 
occurred once a month on average, with pain being rated as a 
10 during those flare-ups.  He complained of stiffness in his 
back.  He reported that flare-ups were not usually 
precipitated by anything he did.  He reported pain radiating 
down his right leg.  His employment was as a welder, and he 
was unable to perform this employment because of his back 
pain.  His gait was normal.  He reported that he was not 
having severe back pain at the time of examination.  His 
sensation was intact.  Reflexes were 1 to 2+ and equal 
throughout.  There was mild tenderness to palpation over the 
lumbar spine.  There was no spasm.  Range of motion was to 70 
degrees of flexion, extension was to 15 degrees, side bending 
to the left was to 30 degrees, and to the right was 25 
degrees.  The veteran tolerated range of motion with minimal 
complaints of pain at the end of the ranges.  The examiner 
stated that, since the veteran's back pain was not flared up 
at the time of examination, she was unable to speculate as to 
the decrease in range of motion due to pain during an acute 
flare-up.  Radiologic examination disclosed degenerative disc 
disease. 

By a statement submitted in March 2000, the veteran stated 
that he felt that his back problem was at least 40 percent 
disabling.  He stated that any time he leaned to the left, he 
had very bad pain.  He stated that he had chest pain on the 
right side and his body did not function correctly on that 
side.  He stated that his right knee and leg hurt.  

At a personal hearing conducted in July 2000, the veteran 
testified that there was really no comfortable position, as 
his back hurt regardless of whether he was lying down, 
standing up, or sitting.  The veteran testified that he was 
no longer able to perform his former employment, welding, 
because that required a lot of bending, stooping, twisting, 
and other positions.  He stated that it had been more than a 
year since he had worked as a welder.  He stated that he had 
previously lost a job at a feed mill because he was unable to 
move the feed around.  He testified that he sometimes used a 
back brace or a cane.  

On VA examination conducted in August 2000, the veteran was 
able to walk in the examination room without apparent 
difficulty.  He was able to stand erect.  There was no spasm 
or tenderness.  On range of motion testing, the veteran had 
80 degrees of flexion, 30 degrees of extension, and 30 
degrees of right and left lateral bending.  On neurologic 
examination, the veteran had equal strength in both lower 
extremities.  No atrophy was noted.  The deep tendon reflexes 
were intact at the knees and ankles.  Gait and stance were 
normal.  

The examiner who conducted a September 2000 VA examination 
stated that, although there was a relative paucity of signs 
on examination with the exception of sensory findings, the 
MRI findings suggested fairly significant pathology and 
substantiated the veteran's claim of pain radiating down the 
right lower extremity.  The examiner concluded that this 
lumbar spine disability significantly impaired the veteran's 
ability to do any strenuous physical work.

On VA outpatient treatment in February 2001, the veteran had 
tenderness of the paravertebral muscles at the lumbar region 
on the left.  There was back pain on straight leg raising.  
Back pain radiating to the left leg was not controlled with 
Tylenol # 3 with codeine.  Percocet and Vioxx were 
prescribed.

MRI of the lumbar spine conducted in March 2001 disclosed a 
broad herniation at L4-L5 which caused bilateral inferior 
foraminal narrowing and moderate mass effect on the central 
thecal sac.  There was a mild broad disc bulge at L3-L4 
causing mild effacement of the thecal sac.  

August 2001 VA outpatient treatment notes reflect that the 
veteran was neurologically intact except for areflexia of 
both knees, but straight leg raising was limited to 10 
degrees on both sides.  It was determined that the veteran 
should try an external immobilization device (Jewett brace), 
and if this were not effective, he would be considered a 
candidate for surgical fusion.

November 2001 VA outpatient treatment notes reflect that the 
veteran was "in obvious pain" and frequently readjusted his 
position while sitting or changed position from sitting to 
standing.  Additional November 2001 VA outpatient treatment 
notes reflect that the veteran's range of motion of the spine 
was limited as a result of pain and there were spasms of the 
paraspinous muscles.  Posterior lumbar interbody fusion was 
recommended.

In early December 2001, the veteran reported onset of 
increased symptoms, including constant headaches, tongue 
numbness, bilateral groin pain, pain and numbness in the 
upper left thigh and left foot.  He was hospitalized for 
surgical treatment on December 11, 2001.

Analysis

a.  Initial evaluation prior to July 2, 1999

The veteran's service-connected lumbar disability, prior to 
July 2, 1999, was manifested by complaints of pain, but range 
of motion evaluations, including in March 1994 and May 1997, 
disclosed essentially full range of motion, with flexion to 
95 degrees.  The veteran reported that he was unable to 
continue working in a feed mill because of back pain, but he 
obtained and retained employment requiring less lifting, as a 
patrolman, and then as a welder, thereafter, so the veteran's 
back pain did not result in unemployment, unemployability, or 
a decrease in salary.  Although the clinical records prior to 
July 2, 1999, reflect that the veteran had two exacerbations 
of back pain requiring bed reset, the evidence that these 
exacerbations were infrequent is unfavorable to a finding 
that the veteran had little intermittent relief from back 
pain, as would be required for an evaluation in excess of 20 
percent.  

Prior to July 2, 1999, although the MRI examinations 
conducted in 1997 disclosed disc bulges and thecal sac 
displacement, the veteran continued to work full-time, as a 
welder, and he did not testify, at his May 1998 personal 
hearing, that he was losing time from work or that he was 
unable to perform his work, although he did testify that he 
was having some limitation of motion.  However, the clinical 
records dated much later, including in July 1999, reflect 
that the veteran still had 70 degrees of flexion, 15 degrees 
of extension, and right and left side bending to 25 degrees 
or more, so it clear that the loss of range of motion the 
veteran noted in 1998 was not of such limitation as to 
warrant a 40 percent evaluation under DC 5292 for severe 
limitation of motion.  

Although there is some evidence which might be favorable to 
an evaluation in excess of 20 percent prior to July 2, 1999, 
the Board finds that the veteran's continued full-time 
employment as a welder is persuasive evidence that his 
service-connected back disability was no more than 20 percent 
disabling during that portion of the initial evaluation 
period.  The clinical evidence and the veteran's testimony do 
not provide any evidence which would warrant an evaluation in 
excess of 20 percent under any diagnostic code other than DC 
5293.  

The doctrine of reasonable doubt was considered in assigning 
a 20 percent evaluation, but the evidence favoring a 40 
percent evaluation is not in equipoise with the evidence 
favoring a 20 percent evaluation for the service-connected 
back disability.  Rather, the preponderance of the evidence 
is against a finding that the criteria for a 40 percent 
rating were met during this portion of the initial evaluation 
period.

b.  Initial evaluation from July 2, 1999 through August 5, 
2001

In early July 1999, the veteran indicated that his back pain 
had increased in severity, and in late July 1999, the 
veteran's private physician stated, in writing, that the 
veteran was no longer able to perform his employment as a 
welder.  However, there were no findings of neurologic 
abnormality, and the veteran retained good range of motion, 
with 70 degrees of flexion and 15 degrees of extension.  

Nevertheless, the physician's determination that the veteran 
should not continue his employment as a welder is persuasive 
evidence that, given the pathology of the lumbar back 
disability, with disc bulge and displacement of the thecal 
sac, a 40 percent evaluation is warranted.  In March 2000, 
the veteran submitted a statement indicating that he believed 
his back disability was 40 percent disabling, and the Board 
agrees.  However, given that the veteran retained 70 degrees 
of flexion, with pain only at the end of that range of 
motion, that his gait remained normal, and that his reflexes 
were intact, at 2+, and the examiner who conducted the 
September 2000 VA examination noted that there was a relative 
paucity of neurological symptoms, the evidence is against a 
determination that his symptoms were so pronounced as to 
warrant a 60 percent evaluation during this portion of the 
initial evaluation period.  

The Board notes that, beginning in February 2001, the veteran 
had difficulty controlling his back pain, even with narcotic 
medications, but there was no apparent neurological 
pathology.  The Board notes that his treating physicians 
agreed that he was unable to perform heavy, strenuous work, 
such as welding, but the evidence reflects that the veteran 
was able to undertake many types of activities.  
Unfortunately, one of the activities he undertook, burring 
trash, resulted in severe burns to 40 percent of his body, 
and, given his hospitalization for burns and other disorders 
secondary to his burns, the veteran was unable to attempt to 
perform work other than welding.  

The doctrine of reasonable doubt was considered in assigning 
a 40 percent evaluation, but the evidence favoring a 60 
percent evaluation is not in equipoise with the evidence 
favoring a 40 percent evaluation for the service-connected 
back disability.  Rather, the preponderance of the evidence 
is against a finding that the criteria for a 60 percent were 
met during this portion of the initial evaluation period.

c.  Initial evaluation from August 6, 2001 to December 10, 
2001

On VA outpatient treatment rendered on August 6, 2001, the 
clinical assessment disclosed that the veteran had developed 
areflexia of both knees, a significant neurological 
abnormality related to the service-connected back disorder.  
He had pain on straight leg raising to 60 degrees, and was 
placed in an external immobilization device.  He continued to 
require narcotic pain relievers.  These findings are 
consistent with a 60 percent evaluation under DC 5293.  A 60 
percent evaluation is the maximum schedular evaluation for 
service-connected IVDS.  

VA's schedular rating criteria apply unless there are 
exceptional or unusual factors which would render application 
of the schedule impractical.  38 C.F.R. § 3.321(b)(1) 
provides that, in exceptional circumstances, where the 
schedular evaluations are found to be inadequate, the veteran 
may be awarded a rating higher than that encompassed by the 
schedular criteria.  According to the regulation, an 
extraschedular disability rating is warranted upon a finding 
that "the case presents such an exceptional or unusual 
disability picture with such related factors as marked 
interference with employment or frequent periods of 
hospitalization that would render impractical the application 
of the regular schedular standards."  Id.

In early December 2001, additional neurologic symptoms 
appeared, and the veteran was hospitalized.  A temporary 
total evaluation (a 100 percent disability evaluation), was 
assigned effective December 11, 2001, so the Board need only 
address the evaluation prior to December 11, 2001.  

The Board finds that, as the veteran remained independent, 
able to ambulate without assistive devices, and continued to 
perform his activities of daily living, until he was 
hospitalized on December 11, 2001, there is no evidence which 
warrants referral for consideration of an extraschedular 
evaluation in excess of 60 percent prior to December 11, 
2001.  In the absence of a claim for an extraschedular 
evaluation, and in the absence of evidence of exceptional or 
unusual disability factors, a remand for consideration of an 
extraschedular evaluation for service- connected left knee 
disability is not required.  See 38 C.F.R. § 3.321(b)(1); 
Floyd v. Brown, 9 Vet. App. 88, 95 (1996).   A 60 percent 
evaluation, but no higher initial evaluation on an 
extraschedular basis, is warranted from August 6, 2001 
through December 10, 2001.  


ORDER

The appeal for service connection for a testicular disorder, 
to include chronic epididymitis, is denied.  

The appeal for service connection for chronic prostatitis is 
denied.  

The criteria for an initial evaluation in excess of 20 
percent for service-connected herniated nucleus pulposus, 
lumbosacral spine, L4-5, disc bulge, L3-4, prior to July 2, 
1999, is denied.  

An increased initial evaluation to 40 percent for service-
connected herniated nucleus pulposus, lumbosacral spine, L4-
5, disc bulge, L3-4, and neurocanal stenosis, is granted from 
July 2, 1999 through August 5, 2001, subject to laws and 
regulations governing the effective date of an award of 
monetary compensation; the appeal is granted to this extent 
only for this portion of the initial evaluation period.  

An increased initial evaluation to 60 percent for service-
connected herniated nucleus pulposus, lumbosacral spine, L4-
5, disc bulge, L3-4, and neurocanal stenosis, is granted from 
August 6, 2001 through December 10, 2001, subject to laws and 
regulations governing the effective date of an award of 
monetary compensation; the appeal is granted to this extent 
only for this portion of the initial evaluation period.  


REMAND

The veteran claims that deep vein thrombosis (DVT) of the 
right leg is secondary to his service-connected lumbar 
disability, as he did not have DVT in the right leg prior to 
the surgery for his service-connected lumbosacral disc 
disability.  If the veteran still has right leg DVT or 
residuals, such as the continued need to take Coumadin or 
other medication to control the rate of blood coagulation, he 
is entitled to medical opinion as to whether right leg DVT is 
secondary to or was aggravated by surgical treatment of his 
service-connected lumbar disability.

The Board is unable to find a report of VA examination which 
describes the severity of the veteran's lumbosacral 
disability following the March 1, 2002 expiration of a 
temporary total evaluation under 38 C.F.R. § 4.30.  The 
veteran should be afforded VA examination to establish the 
currently severity of his service-connected lumbar 
disability.  The examiner should provide a comparison of the 
severity of current disability to the symptoms from March 1, 
2002.  

The veteran's claim of entitlement to TDIU cannot be 
adjudicated until each claim for service connection has been 
adjudicated, and medical evidence as to the current severity 
of each service-connected disability has been developed and 
evaluated.  

The Board further notes that, in a statement received from 
the veteran in March 2005, the veteran reported that his 
physicians had advised him that he would need to be off work 
for three months.  It is not clear whether the veteran is 
stating that he had found employment, and was forced to 
terminate it because of his service-connected disability.  
The AMC/RO must request further information from the veteran 
as to whether he is employed, and if so, the type of 
employment and salary, and whether the employment is a 
sheltered workshop, or constitutes marginal employment.  The 
AMC/RO should obtain the veteran's Social Security 
Administration earnings record.  If the veteran is not 
gainfully employed, he should be afforded medical examination 
to describe all occupational impairments resulting from 
service-connected disabilities, as contrasted to the numerous 
nonservice-connected disabilities.

Adjudication of the veteran's claim for nonservice-connected 
pension should be deferred until each of the other claims, 
including the claim for TDIU, has been adjudicated.  If the 
pension claim remains on appeal, and is not moot, the veteran 
should be afforded any additional medical examination 
necessary to describe all occupational impairments resulting 
from any medical or psychiatric disorder.  

Accordingly, the case is hereby REMANDED for the following 
action: 

1.  Advise the veteran of the evidence 
required to substantiate the claims on 
appeal.  Advise the veteran that it is 
his responsibility to identify any 
evidence, of any type, he wants VA to 
attempt to obtain.  If there are any 
additional documents, reports, or types 
of records which might substantiate his 
claim, he should identify such records.  
In any event, the veteran should be 
specifically asked to provide any 
evidence in his possession or to identify 
any evidence that might be obtained that 
might substantiate a claim on appeal. 

2.  The veteran should be notified that 
failure to report for any scheduled VA 
examination(s) without good cause shown 
may adversely affect the outcome of his 
claim of entitlement to service 
connection or his claims for increased 
evaluations, and may result in denial.  
38 C.F.R. § 3.655 (2004).

3.  VA clinical records from the Jackson, 
Mississippi VAMC since April 2004, from 
the New Orleans, Louisiana VAMC since 
January 2002, from the Biloxi, 
Mississippi VAMC since February 2005, or 
from any other VAMC since February 2005, 
should be obtained.  

4.  The veteran should be afforded VA 
vascular examination as necessary to 
determine whether the veteran currently 
has deep venous thrombosis (DVT) or 
residuals, to include the necessity for 
continued medication to control the rate 
of blood coagulation.  If DVT, or any 
residual thereof, to include the 
requirement for continued medication or 
monitoring, is present, the examiner 
should provide an opinion as to the 
likelihood (i.e., very likely, as likely 
as not, or highly unlikely) that the 
veteran's right leg DVT is the result of, 
or was aggravated by December 2001 
medical and surgical treatment of 
service-connected herniated nucleus 
pulposus, lumbosacral spine, L4-5, disc 
bulge, L3-4, and neurocanal stenosis.  
The claims folders should be sent to the 
examiner for review of pertinent 
documents therein.  In particular, the 
examiner should be asked to review the 
chronology of the veteran's treatment for 
DVT.  If the etiology of the veteran's 
right leg DVT cannot be separated from 
the etiology of left leg DVT, the 
examiner should so state.  The examiner 
should state the basis (rationale) for 
the conclusions reached.

5.  The veteran should be afforded VA 
examination to determine the nature, 
extent, frequency and severity of any 
orthopedic and neurologic impairment due 
to service-connected low back disability 
from March 1, 2002.  The claims folder 
must be made available to the examiner 
for review in conjunction with the 
examination, and the examiner should 
acknowledge such review in the 
examination report.

The examiner should identify all current 
orthopedic pathology and express an 
opinion as to the severity of any 
orthopedic manifestations (including 
decreased range of motion and the 
presence or absence of muscle spasm) of 
the veteran's lumbosacral spine, and 
should provide an opinion as to 
variations in the severity of symptoms 
beginning March 1, 2002.  The examiner 
should conduct all indicated tests and 
studies, to include range of motion 
studies.  In rendering this opinion, the 
examiner should fully describe any pain, 
weakened movement, excess fatigability, 
and incoordination present in the spine.  
If possible, the examiner should express 
any functional loss in terms of 
additional degrees of limited motion of 
the low back.  The examiner should state 
whether the low back disability has been 
productive of any incapacitating 
episodes, which are defined as periods of 
acute signs and symptoms that require bed 
rest prescribed by a physician or 
treatment by a physician, and if so, the 
frequency and duration of those episodes.  
The examiner should state whether the 
condition is manifested by neurological 
impairment, and if so, identify any 
neurological symptoms and express an 
opinion as to their severity.  The 
examiner must set forth the complete 
rationale underlying any conclusions 
drawn or opinions expressed, to include, 
as appropriate, discussion of specific 
evidence in the record.

6.  The veteran should be asked to 
provide a work history from March 1, 
2002, to the present, reflecting all 
employment, and should be asked to 
provide his Social Security 
Administration earning record.  

7.  The veteran should then be scheduled 
for appropriate VA examinations to 
ascertain the current severity of each of 
his service-connected disabilities, if he 
wishes to pursue his claim for TDIU.  The 
claims files must be made available to 
the examiners for review in connection 
with the examinations.  All examination 
findings should be clearly reported to 
allow for evaluation under applicable VA 
rating criteria. 

8.  After the other claims on appeal have 
been adjudicated, it should be determined 
whether the claim for nonservice-
connected pension remains pending or 
should be dismissed, including as moot.  
If the veteran wishes to pursue that 
claim, he should be afforded appropriate 
VA examinations to ascertain what 
clinical disorders are present other than 
the disabilities for which service 
connection has been granted.  The current 
severity of each disorder for which 
service connection is not in effect 
should be described.  The claims files 
must be made available to the examiners 
for review in connection with the 
examinations.  All examination findings 
should be clearly reported to allow for 
evaluation under applicable VA rating 
criteria. 

9.  If any decision with respect to the 
claims on appeal remains adverse to the 
veteran, he and his representative should 
be furnished an SSOC and afforded a 
reasonable period of time within which to 
respond thereto.

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                     
______________________________________________
	BARBARA B. COPELAND
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


